DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comment
This Office Action is in response to the Applicant’s Amendment filed on 03/03/2021.  In virtue of the amendment:
Claims 1, 2, 4-9 and 11-17 are present in the instant application.
Claims 1, 2, 9 and 15 are currently amended.
Claims 3 and 10 are canceled.
Claims 16 and 17 are newly added.
Examiner’s Statement of Reasons for Allowance
Claims 1, 2, 4-9 and 11-17 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a flat panel antenna having a top side through which the antenna is operable to transmit and receive satellite communications: and a container to house the antenna, the container having a moveable lid comprising at least one radio-frequency (RF) transparent material through which the antenna is operable to transmit and receive satellite communications through the lid during closed-container operation when the container is closed or without going through the lid during open-container operation when the lid is removed from over the top side of the antenna” and combination thereof, in the claim(s), i.e., claim 1 (claims 2, 4-8, 16 and 17 are allowed as being dependent on claim 1), and
“… a flat panel antenna having a top side through which the antenna is operable to transmit and receive satellite communications: and a container to house the antenna, the container having at least one RF transparent moveable lid through which the antenna is operable to transmit and receive satellite communications, wherein the lid comprises a material that is a predetermined distance from the antenna surface and tuned to frequencies at which the antenna is designed to operate, wherein the antenna is operable to transmit and receive satellite communications through the at least one RF transparent lid for closed-container operation when the container is closed or without going through the lid during open-container operation when the lid is removed from over the top side of the antenna, wherein the predetermined distance is such that reflections caused by the lid do not destructively interact with fields in the antenna” and combination thereof, in the claim(s), i.e., claim 9 (claims 11-15 are allowed as being dependent on claim 9), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Cook (U.S. Pub. 2014/0263844 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844